R. T. Herbruck v. Commissioner.Herbruck v. CommissionerDocket No. 34002.United States Tax Court1952 Tax Ct. Memo LEXIS 166; 11 T.C.M. (CCH) 647; T.C.M. (RIA) 52193; June 23, 1952*166  R. T. Herbruck, pro se, John L. King, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: Respondent determined a deficiency of $474.78 for the year 1948 in income tax of petitioner, consequent on his action in adding to gross income the sum of $2,860. [The facts]  The taxpayer, a resident of Akron, Ohio, is an engineer by profession. During the taxable year, pursuant to oral contract, he was employed at a salary of $75 per week during such time as he worked. He also received the sum of $75 per week as reimbursement for living expenses, under the same restriction as to time worked. Petitioner did not report the above stated sum of $2,860 as income. Respondent added such sum to petitioner's income with the consequent deficiency shown above. Petitioner contended that if he had reported the amount in question as income he would have been entitled to a deduction in the same amount. [Opinion]  Petitioner tried his own case. The evidence produced fails entirely to disprove respondent's finding. The reimbursed expenses were entire personal in nature and there was no proof showing that such expenses were incurred for the benefit of the*167  employer. Petitioner lived in Akron, Ohio, and was there employed. The expenses were not traveling expenses incurred while away from home. There is no ground under the law on which the expenses in question could be allowed as a deduction. Since the reimbursed expenses constituted part of petitioner's income, respondent correctly added them to petitioner's income. Under the facts, no deduction would be allowable. Respondent's action is affirmed for failure of proof. Decision will be entered for the respondent.